                Case 2:19-cv-03822-HB Document 1 Filed 08/23/19 Page 1 of 15


J:0"\)
          CMO~AGLE,      PERRI,
        MCHL'GH, MISCHAK & DAVIS P.C.
        By:    William M. Davis, Esquire          Attorney for Plaintiffs
        Attorney I.D. No. 93102
        1845 Walnut St., 19•• Floor
        Philadelphia, PA 19103
        (215) 981-0999 /Fax (215) 981-0977
        wdavis@mpmpc.com


                           IN THE ~ITED STATES DISTRICT COL'RT
                        FOR THE EASTERN DISTRICT OF PE:S~SYL VANIA


        TllE ESTATE OF ARTHUR PHILLIPS,:
        PHYLLIS PHILLIPS
                                                  CIVIL ACTION          19
               vs.


         CORIZON HEALTH, INC.                     JURY TRIAL DEMA.~DED
         105 Westpark Drive
       ' Brentwood, Tennessee 37027
               and
        MHM CO~CTIONAL SERVICES, ~C.
                                                          FILED
        1593 Spring Hill Road, Suite 600                  AUG 2 3 2019
        Vienna, Virginia 22182
               and
        BARBARA HERST, R""'
        c/o MHM CORRECTIONAL
                SERVICES, INC.
        1593 Spring Hill Road, Suite 600
        Vienna, Virginia 22182
        and c/o CORIZON HEALTH, ~C.
        105 Westpark Drive
        Brentwood, Tennessee 37027
               and
.,,,    HANNAH JENKINS
        c/o MIL\1 CORRECTIONAL
                SERVICES, INC.
        1593 Spring Hill Road, Suite 600
        Vienna, ViJ1ginia 22182
        and c/o CO}UZON HEALTH, INC.
        105 Westpairk Drive
        Brentwood~ Tennessee 37027
              and
        DR. JOHN DOE, MD
        Who treat~d or was responsible for
        Case 2:19-cv-03822-HB Document 1 Filed 08/23/19 Page 2 of 15




Treating Arthur Phillips and whose
Identity is known to defendants but
Not to plaintiffs after reasonable
Investigation and in the absence of
Disclosures and discovery
c/o MJL"1 CORRECTIONAL
        SERVICES, INC.
1593 Spring Hill Road, Suite 600
Vienna, Virginia 22182
and c/o CORIZON HEALTH, INC.
105 Westpark Drive
Brentwood, Tennessee 37027

                               COMPLAIST - CIVIL ACTION

       Plaintiffs, The Estate of Arthur Phillips, and Phyllis Phillips, by and through the

undersigned attorneys, McMonagle, Perri, McHugh, Mischak & Davis, P.C., herein complain of

the above captioned defendants, and state the following:

                                JURISDICTION A.~D VENUE

       1.      Jurisdiction in this action is vested in this Court pursuant to 42 C .S.C. § 1983.

       2.      lbe practices and conduct alleged herein occurred within the Eastern District of

Pennsylvania wherein the Pennsylvania Department of Corrections governs and operates.

Therefore, venue in this Court is proper pursuant to 28 U.S.C. §§ 1331 and 1343.

                                             PARTIES

       3.      Decedent, Arthur Phillips, and Plaintiff through the Estate of Arthur Phillips, was

an adult individual last residing at SCI Graterford, Graterford, Pennsylvania, before his death on

January 28, 2018.

       4.      Plaintiff, Phyllis Phillips, is an adult individual residing at 1441 Potter Lane,

Wayne, PA 19087 and was the wife of Arthur Phillips until the date of his death.




                                                                                                     2
        Case 2:19-cv-03822-HB Document 1 Filed 08/23/19 Page 3 of 15




       5.      Defendant Corizon Health, Inc. ["Corizon"] is a corporation or other jural entity

located at 105 Westpark Drive, Brentwood, Tennessee 37027. Corizon has a principal place of

business, among other places, located at 8001 State Road, Philadelphia, Pennsylvania 19136.

       6.      Defendant Corizon has a contract to provide health care and health care services

to inmates and detainees within the Pennsylvania Department of Corrections.

        7.     Defendant MIIM Correctional Services, Inc. ["MIIM"] is a corporation or other

jural entity located at 1593 Spring Hill Road, Suite 600, Vienna, Virginia 22182. MHM has a

principal place of business, among other places, located at 645 North 12<> Street, Suite 101,

Lemoyne, Pennsylvania 17043.

       8.      Defendant MHM has a contract to provide mental health care and mental health

care services to inmates and detainees within the Pennsylvania Department of Corrections.

       9.      Defendant, Barbara Herst, is a registered nurse duly licensed to practice medicine

in the Commonwealth of Pennsylvania who, at all times relevant hereto, provided

medical/mental health/psychiatric care and treatment to Mr. Phillips.

       10.     Defendant, Hannah Jenkins, provides mental health care and mental health care

services to inmates and detainees within the Pennsylvania Department of Corrections

        11.    Defendant John Doe, MD, ["Dr. John Doe"] whose existence is known through

witnesses and whose identity is known to defendants but not to the plaintiff after reasonable

investigation and in the absence of disclosures or discovery, is a physician duly licensed to

practice medicine in the Commonwealth of Pennsylvania who, at all times relevant hereto,

provided medical/mental health/psychiatric care and treatment to Mr. Phillips.

        12.    At all times relevant hereto, Barbara Herst, Hannah Jenkins and Dr. John Doe

were actual and/or ostensible agents and/or employees of Corizon and/or MHYI, and were acting




                                                                                                   3
          Case 2:19-cv-03822-HB Document 1 Filed 08/23/19 Page 4 of 15



within the course and scope of such agency and/or employment relationship while providing

health care and/or mental health care services to Mr. Phillips.

          13.   At all times material hereto, Barbara Herst, Hannah Jenkins and Dr. John Doe

[individual defendants], were acting in their own right and also acting as authorized agents,

employees and/or servants of Corizon and/or MH:vt, and under the control or right of control of

Corizon and/or MH..\1.

          14.   Corizon is liable for the acts and/or omissions of the above captioned individual

defendants and/or its agents, servants, and/or employees under applicable legal theories of

agency, master-servant, respondeat superior, and/or right of control.

          15.   MHM is liable for the acts and/or omissions of the above captioned individual

defendants and/or its agents, servants, and/or employees under applicable legal theories of

agency, master-servant, respondeat superior, and/or right of control.

                             FACTS COMMON TO ALL COUNTS

          16.   On April 20, 2017, Arthur Phillips was arrested, while a patient in the Psychiatric

Unit of the Veterans' Administration Hospital in Coatesville, Pennsylvania, and transported to

the Chester County Prison.

          17.   Mr. Phillips had been a patient in the Psychiatric Unit of the Veterans'

Administration Hospital due to a suicide attempt on April 19, 2017.

          18.   Mr. Phillips was held in the Psychiatric Unit of the Chester County Prison on

"suicide watch" for the first approximately ten days of his detention at the Chester County

Prison.

          19.   On or about April 22, 2017, :vtr. Phillips was prescribed Prozac, which he took on

a daily basil:; while at the Chester County Prison, as he had been taking Prozac as prescribed by




                                                                                                      4
        Case 2:19-cv-03822-HB Document 1 Filed 08/23/19 Page 5 of 15




his private doctors since approximately 2001, pursuant to his diagnosis of Major Depressive

Disorder.

       20.     Mr. Phillips continued to be prescribed and continued taking Prozac on a daily

basis for the entirety of his detention at the Chester County Prison.

       21.     On January 24, 2018, Arthur Phillips was transferred from the Chester County

Prison to SCI Graterford and was incarcerated as an inmate at SCI Graterford.

       22.     On January 24, 2018, upon entry to SCI Graterford, Defendant Barbara Herst

completed a screening form noting that Mr. Phillips was to be referred to the psychiatric unit.

       23.     Defendant, Barbara Herst, also noted that Mr. Phillips had been taking psychiatric

medicine, namely, Prozac.

       24.     On January 25, 2018, Defendant, Hannah Jenkins, completed an Initial Reception

Mental Health Questionnaire noting that Mr. Phillips had received outpatient mental health

treatment and was prescribed Prozac.

       25.     Mr. Phillips was never given Prozac, or any other similar medication, by Dr. John

Doe or any ·other healthcare professional, or anyone else, while he was incarcerated at SCI

Graterford.

       26.     Mr. Phillips was never placed on "suicide watch" while incarcerated at SCI

Graterford, nor was he placed in any housing that included supervision and/or direct checks on

his well-being every fifteen minutes.

       27.     Mr. Phillips was not placed in a special housing unit or cell, that would have

allowed for close supervision and mental health services, despite his diagnosis of Major

Depressive Disorder, prescription for Prozac and history of prior suicide attempts.




                                                                                                  5
          Case 2:19-cv-03822-HB Document 1 Filed 08/23/19 Page 6 of 15




         28.    Mr. Phillips was not placed in a special housing unit that provided a suicide suit,

blanket but no sheet and general provisions to prevent self-harm, despite his diagnosis of Major

Depressive Disorder, prescription for Prozac and history of prior suicide attempts.

         29.    Mr. Phillips was not transitioned from suicide watch, to close supervision to

general housing, all-the-while monitored by a mental health professional, to ensure that he was

not a risk to harm himself, despite his diagnosis of Major Depressive Disorder, prescription for

Prozac and history of prior suicide attempts.

         30.    On January 28, 2018, Mr. Phillips committed suicide by hanging himself with a

bed sheet in his prison cell, in general population, while incarcerated as an inmate at SCI

Graterford.

         31.    At all relevant times hereto, Defendants were aware of, and recklessly and

deliberately indifferent to, Mr. Phillips' serious medical and mental health needs and the required

evaluations, medication and monitoring that his mental health diagnosis required for his safety.

         32.    At all relevant times hereto, Defendants were aware of, and recklessly and

deliberately indifferent to, the excessive risk of not providing Mr. Phillips with Prozac, or a

similar medication, to manage his :Major Depressive Disorder, and/or placing him on suicide

watch.

         33.    At all relevant times hereto, Defendants were aware of, and were recklessly and

deliberately indifferent to, the need for additional and/or different training, testing, rules,

regulations, screening, policies, procedures, guidelines, and directives concerning inmates with

known mental health conditions, providing medications and placing inmates on suicide watch.

         34.    Mr. Phillips' death was caused by the prolonged failure to treat or address his

mental health needs through medication, supervision and monitoring to prevent self-harm.




                                                                                                      6
         Case 2:19-cv-03822-HB Document 1 Filed 08/23/19 Page 7 of 15




        35.      Mr. Phillips died while under the exclusive custody and control of the

Pennsylvania Department of Corrections and the above named Defendants.

        36.      As a direct and proximate result of Defendants' conduct, which caused Mr.

Phillips' death, Plaintiffs are entitled to recover for damages.

                        COUNT I - FEDERAL CIVIL RIGHTS CLAIM
                            Plaintiffs v. Individual Defendants

        37.      Plaintiffs incorporate the preceding paragraphs as if the same were set forth herein

at length.

        38.      Barbara Herst, Hannah Jenkins and Dr. John Doe were acting under the color of

state law while assigned to provide medical care and mental health care and services to Arthur

Phillips. The conduct of these defendants was intended to harm Mr. Phillips and/or was

recklessly and deliberately indifferent to the safety, bodily integrity, well-being and life of Mr.

Phillips, and was committed in conscious disregard of the substantial and/or unjustifiable risk of

causing harm to Mr. Phillips. This conduct was so egregious as to shock the conscience.

        39.      The conduct of Barbara Herst, Hannah Jenkins and Dr. John Doe, as set forth

above, violated Mr. Phillips' constitutional rights to be free from cruel and unusual punishment,

and his rights to due process as guaranteed by the Eighth and Fourteenth Amendments to the

United States Constitution, as remediable pursuant to 42 U.S.C. § 1983.

                         COL'NT II - FEDERAL CIVIL RIGHTS CLAIMS
              Plaintiffs v. Corizon Health, Inc. and MHM Correctional Services, Inc.

        40.      Plaintiffs incorporate the preceding paragraphs as if the same were set forth herein

at length.

        41.      The violation of Mr. Phillips' constitutional rights, Plaintiffs' damages, and the

conduct of fue individual defendants were directly and proximately caused by the deliberate




                                                                                                      7
         Case 2:19-cv-03822-HB Document 1 Filed 08/23/19 Page 8 of 15




indifference of Corizon and MHM to the need for training, supervision, investigation,

monitoring, and/or discipline with respect to the provision of specialist medical care and mental

health care and treatment to correctional facility inmates.

        42.     The violation of Mr. Phillips' constitutional rights, Plaintiffs' damages, and the

conduct of individual defendants were directly and proximately caused by Corizon and

MHM's encouragement, tolerance, ratification of, and/or deliberate indifference to, policies,

practices, and/or customs of refusing, delaying, denying, or otherwise interfering with inmates'

necessary treatment by medical specialists and mental health specialists.

                                     REQUESTED RELIEF

        43.     As a direct and proximate result of the above violations of Arthur Phillips' civil

rights, as set forth herein, Mr. Phillips' was caused to suffer the death described above.

        44.     Plaintiffs bring this action pursuant to the above violations of Decedent's rights

and are entitled to recover for damages caused by such violations, through the Estate of Arthur

Phillips, including but not limited to, Decedent's pain and suffering, loss of earnings and loss of

future earning capacity.

        45.     Plaintiffs further bring this action pursuant to the above violations of Decedent's

rights and are entitled to recover for damages caused by such violations, including but not

limited to, expenses of estate administration and the loss of expected pecuniary contributions of

the Decedent.

        WHEREFORE, Plaintiffs demand judgment against Defendants upon the claims and

causes of action stated above, in excess of $150,000, exclusive of interest and costs, which sum

includes, but is not limited to:

a.      Dantiages and costs of suit recoverable under 42 U.S.C. § 1983; and,




                                                                                                      8
        Case 2:19-cv-03822-HB Document 1 Filed 08/23/19 Page 9 of 15




b.     All other damages and relief as is deemed necessary and equitable by the Court and/or

jury presiding over this case.



                                 Respectfully submitted,

                                 MCMONAGLE, PERRI,
                                 MCHUGH, MISCHAK

                       By:
                                 WILLIAM M. DAVIS, ESQUIRE
                                 Attorney for Plaintiffs



Dated: August 19, 2019




                                                                                               9
      Case 2:19-cv-03822-HB Document 1 Filed 08/23/19 Page 10 of 15




                    ~THE UNITED ST ATES DISTRICT COURT
                 FOR TllE EASTERN DISTRICT OF PENNSYLVANIA


THE ESTATE OF ARTHUR PHILLIPS, :
PHYLLIS PIDLLIPS
                                         CIVIL ACTION
       vs.


CORIZON HEALTH, INC.                     JCRY TRIAL DEMANDED
105 Westpark Drive
Brentwood, Tennessee 37027
      and
MR.1\1 CORRECTIONAL SERVICES, INC.
1593 Spring Hill Road, Suite 600
Vienna, Virginia 22182
       and
BARBARA HERST, RN
c/o MIC\1 CORRECTIONAL
        SERVICES, INC.
1593 Spring Hill Road, Suite 600
Vienna, Virginia 22182
and c/o CORIZON HEALTH, INC.
105 Westpark Drive
Brentwood, Tennessee 37027
      and
HA.""i~AH JE:SKI~S
c/o MHM CORRECTIONAL
        SERVICES, INC.
1593 Spring Hill Road, Suite 600
Vienna, Virginia 22182
and c/o CORIZON HEALTH, INC.
105 Westpark Drive
Brentwood, Tennessee 37027
       and
DR. JOUN DOE, MD
Who treated or was responsible for
Treating: Arthur Phillips and whose
Identity is known to defendants but
Not to plaintiffs after reasonable
Investigation and in the absence of
Disclosutes and discovery
c/o MHM CORRECTIONAL
      SERVICES, INC.


                                                                      10
       Case 2:19-cv-03822-HB Document 1 Filed 08/23/19 Page 11 of 15




1593 Spring Hill Road, Suite 600
Vienna, Virginia 22182
and c/o CORIZON HEALTH, INC.
105 Westpark Drive
Brentwood, Tennessee 37027


                                 CERTIFICATE OF SERVICE

        I, William M. Davis, Esquire, hereby certify that a true and correct copy of the instant

Complaint - Civil Action was served on the following via UNITED STA TES MAIL, which

satisfies the requirements of Federal Rule of Civil Procedure 5.

CORIZON HEALTH, INC.
105 W estpark Drive
Brentwood, Tennessee 37027
       and
MHM CORRECTIO~AL SERVICES, INC.
1593 Spring Hill Road, Suite 600
Vienna, Virginia 22182
       and
BARBARA HERST, R~
c/o MHM CORRECTIONAi,
        SERVICES, INC.
1593 Spring Hill Road, Suite 600
Vienna, Virginia 22182
and c/o CORIZON HEALTII, INC.
105 Westpark Drive
Brentwood, Tennessee 37027
        and
HANNAH JE~KINS
c/o   MH~ CORRECTIO~AJ,
        SERVICES, INC.
1593 Spring Hill Road, Suite 600
Vienna, Virginia 22182
and c/o CORIZON HEALTH, INC.
105 Westpark Drive
BrentwoQd, Tennessee 37027
        and
DR. JOHN DOE, MD
Who treated or was responsible for
Treating Arthur Phillips and whose
Identity [is known to defendants but
Not to plaintiffs after reasonable
Investigation and in the absence of
Disclosures and discovery



                                                                                                   11
      Case 2:19-cv-03822-HB Document 1 Filed 08/23/19 Page 12 of 15




c/o :MHM CORRECTIONAL
        SERVICES, INC.
1593 Spring Hill Road, Suite 600
Vienna, Virginia 22182
and c/o CORIZON HEALTH, L""l'C.
105 Westpark Drive
Brentwood, Tennessee 37027



                           MCMONAGLE, PERRI,
                           M HUGH, M SCHAK & D

                     By:
                           WILLIAM M. DAVIS, ESQUI
                           Attorney for Plaintiffs
                           Attorney I.D. No. 93102
                           1845 Walnut St., 19•• Floor
                           Philadelphia, PA 19103
                           wdavis@mpmpc.com


Dated: A,ugust 19, 2019




                                                                      12
                                                                      r..~
                                     Case 2:19-cv-03822-HB Document 1 Filed 08/23/19 Page 13 of 15
    JS 44 (Re, 06tJ7)
                                                                         I.                     .
                                                                                                                  OVER SHEET                                             I CJ- e. V-315 Q:l
    The JS 44 civil cover sheet and the mforrnat1on conta.med herem ne 1err       nor supplement the filmg and service of pleadmas or otb.er papers as reqmred by law except                                                                   as
    provided by local rules of court Dus form, appro::t_~ by the Jud1c1 COn erence of the Cmted States m September 1974, 1s requ'lred for the use of the Clerk of Court for the
    purpose of m1t1atmg the CIVll docket sheet (SEE IN!TRUCTIONS ON NEXT PAGE OF THIS F01'tt J

    I. (a) PLAI1"11FFS                                                                                                                DEFE1'1)ANTS

                                                                                                                                                                                                           _-.-
                                                                                                                                     County of Residence ofF1rst Listed Defendan                           _   !_em t£Jt!{___ __
                                                                                                                                                                      (IN US PLAINTIFF               ES ONLY)
                                                                                                                                     NOTE                                                           'SE THE LOCA:-JON OF


                                                                                                                                      Attorneys (If Known)




                                          DICTl9N (Place an "%"in One Bo;. Only)                                    III. CITIZENSIDP OF P                                        AL PARTIES (Place an                 "X" zn One Box for Plamtl}
                                                                                                                                                                                                               and One Box for Defendant)
    CJ I      U S Government                     ~           Feder   Questlon                                                                                                                                                    PTF         DEF
                Plamttff                                          S Government Not a Party)                               Cit!Zen of Tlus State                                      Incorporated or Pnncipal Place                8 4        CJ 4
                                                                                                                                                                                                      :n
                                                                                                                                                                                       of Busmess Tins State

    0 2 C S Government                                       Diversity                                                    C1tlzen of Another State                                   Incorporated and Pnncipal Place               CJ         ::J 5
                 Defendant                                     {Indicate Ctttzenshzp of Parties zn Item I1Jj                                                                            of Busmess In Another State

                                                                                                                          C1tlzen or Subject of a                                    Foreign Natton                                0 6        CJ 6
                                                                                                                            Foreign Countrv
    IV. NATURE OF SUIT mace an "X                                    tn One Box Only;                                                                                      Click here for Nature of Smt Code Descn ttons

    CJ     110 :Osurance                             PERSONAL INJURY                    PERSONAL L"IJL'RY                 :::J 625 Drug Related Seizure             ::::i 422 Appeal 28 use 158                    CJ 37S False Clarms Act
    0      120Marme                             :::J 3!0Alrplane                     CJ 365 Personal lnJury •                   of Property 21       i.;sc 881      CJ 423 Withdrawal                          n        376 Qw Tam (31 CSC
    0      130 Miller Act                       :::J 31 S Arrplane Product             Product :..1ab1:11y                0 690 Other                                      28 USC 157                                        3729(a))
    :::J   140 Negotlable Instrnrnent                 :..1abihty             0 36 7 Health Care/                                                                                                                   ::J 400 State Reappomor.ment
    :J     150 Recovery of Overpayment      :::J 320 Assault. Libel &                 Pharmaceuttcal                                                                                                           :. :::J 4i0 Ant:trn>t
                                                                                                                                                      '"..."-'"""'P""R=-o=p=-E=R=TY="'ru=G==m=·.""s=-.-",-,,,,,.,
                                                                                                                                                                                                             .....
                & Enforcement of Judgment              Slander                         Personal Injury                                                     ::J 820 Copynghts                                       ::J 430 Banks and Banlang
    0      151 Medicare Act                 ::J 330 Federal Employers'                 Product Liability                                                   0 830 Patent                                            ::J 450 Commerce
    :::J   IS 2 Recovery of Defaulted                  L1abihty              0 368 Asbestos Personal                                                       ::J 83 5 Patent · Abbrevtated                           ::J 460 ;Jeportatlon
                Student Loans               :::J 340 Marine                             Injury Product                                                                  New Drug ApphcatJ.on                       ::-J 4 70 Racketeer Influenced and
                (Excludes Veterans)          CJ 345 Manne Product                       L1abihty                                                           0 840 Trademark                                                   Corrupt OrgamzatJ.ons
    :::J   1 53 Recovery of Overpayment                Liability                  PERSONAL PROPERTY               · "'         ,LABOR"''''·'"'J•<n"''" ·~'· OCIAL SECURITY··"'''"'' :::J 480 Consumer Credit
                of Veteran's Benefits       0 350 Motor Ve!ncle               0 370 Other Fraud            0 710 Fau Labor Standards                        CJ 861HIA(l395ff)                                      :::J 490 Cable/Sat TV
    ::J    160 Stockholders' SUits          0 35S Motor Ve!nde                :::J 371 Truth m :..ending                   Act                              CJ 862 Black Lung (92.3)                               0 850 Secunttes/Cornmoc!Ittes/
    0      190 Other Contract                         Product Ltabi:1ty       :::J 380 Other Personal      0 720 :..abor/Management                        n 863 DIWCfD:WW (405(g))                                          Exchange
    0      19 S Contract Product Liability   :::J 360 Other Personal                   Property Damage                     Relatlons                       n 864 SSID ':: 1tle XV::                                CJ 890 Other Statutory Acttons
    0      196 Francluse                              Injury                  n 385 Property Damage        :::J 740 Railway Labor Act                       :::J 865 RSI (405(g)l                                  0 891 Agncultural Acts
                                             0 362 Personal :OJury ·                   Product :..rability :::J 751 Family and Medical                                                                             ::J 893 Envtronmental Matters
                                                      Medical Mal ractJ.ce                                                 Leave Act                                                                                CJ 89S Freedom of lnformatlon
    ;Q'.••V.~¥$REAli'PROPER'E¥?.,1.rt +fl< i\i)f'. ·'elVJifRIGHTS~;;;·;"~"i" · '1'RISONER'PETITIONS:.r ::J 790 Other Labor Littgatlon                    ;• t>eFEDERA:L:f~SUl'rS·"'"1'                                       Act
    0 210 Land Condemnation                       44 Other Civil Rtgbts            Habeas Corpus:          :::J 791 Employee Retlrement                     CJ 870 Taxes (CS P!amttff                               ::J 896 Arbttratlon
     0 220 Foreclosure                       ::J 441 Votlng                    CJ 463 Ahen Detai.'1.ee                    Income Secunty Act                             or Defendant)                              ::J 899 AdrmmstratJ.ve Procedure
     :::J 2.30 Rent Lease & Eiectment         CJ 44 Employment                :::J 510 Motlons to Vacate                                                    0 871 IRS-Thrrd Party                                            Act!Revrew or Appeal of
     ::J 240 Torts to Land                   :::J 44 Housmg/                           Sentence                                                                          26 USC 7609                                         Agency Decision
     :::J 24S Tort Product L1ab1hty                   Accornmodallons          ::J 530 General                                                                                                                      CJ 950 Constltutlonal1ty of
     0 290 All Other Real Property                  5 Amer wfDlsabihttes · ::J 535 Deat.11 Penalty           ,;;:;::, ''""'-'1MMIGRA1J.ON• ·,. ,.••,                                                                         State Statutes
                                                      Employment                   Other-                   :::J 462 Naturalizatlon Appllcatlon
                                              CJ 446 Amer w/Disabthtles • ::J 540 Mandamus & Other          ::-J 46S Other irnmigrat:cn
                                                      Other                    ::J S50 Civil Rtgbts                       Acttons
/                                             CJ 448 EducatJ.on                CJ SSS Pnson Conditton
                                                                               n 560 C1vt! Detamee -
                                                                                       Conchtlons of
                                                                                       Confinement


                                                                          0     3   Remanded from                  [J   4 Reinstated or          ::"J 5 Transferred from              ::J 6 Mulnchstnct                   ::I 8 Multld1stnct
                                                                                    Appellate Court                        Reopened                      Another Dtstnct                      L1ttgat10n -                      L1t1gatton -
                                                                                                                                  (specify)                                                   Transfer                          Direct Ftle
                                                      Cite the C S C1vtl Statute under which you are filmg (Do not cite jurisdictional statutes unless diversttyj                           l( .2

                REQUESTED~                            :::J     CHECK IF    IS A LASS ACTION
           COMPLAINT:                                          UNDER RCLE 23, F RCv P                                                                   0()0
      VIII. RELATED CASE(S)
                                                             (See mstrocaons}
            IF A."'IT                                                                 JUDGE                                                                              DOCKET NUMBER
                                                                                          SIONA




            RF.CE!'':'#                      AMOCNT                                            APPL 'f:NG IFP                                          JLi:lGE                                 MAG Jl,'DGE
                                  Case 2:19-cv-03822-HB Document
                                                            '"'  1 Filed 08/23/19 Page 14 of 15
                                                                                      .!111"'-

                                              ..,                        l.TNITED S'i:ATES DISTRICT COURT
                                                                            EASTER"( DISTRICT OF PENNSYLVA.'l'lllA
                                                                                                                                            1d '1i
                                                              ~   "•              DESIGNATION FOR'l\1                                         A fl            3 8~$
Add=sofPlaintiff

Address of Defendant:
                            (to be used by counsel or pro se />li1ntt

                                    Ji.ft
                        /Of_fd()f,flAt/(., k_:____;-
                                                    JZof/Lr {.tJ.tl.(,
                                                          ~
                                                                              t%f
                                                                        indicate the ci'itegory of the case for the purpose of assignment to the appropriate calendar)




                                                               }e11ne5'KP < 3702/7 _ _ _ _
                                                                                                        _jl:_ {10'07                                                     __ _

Place of Accident, Incident or Transaction: geI _f.£·~..p4PL{...@lL £1 Ph Q(!j/, ::{) /..20() _/haL-,,J..eh~ed...-

                                                                                                                     G                 UL,'      P.fl 11'11~
RELATED CASE, IF ANY:

Case Number:                                                                                                                        Date Terminated:
                         --------                                       Judge: _ _ - - - - - - - - - - -                                                --·----
Civil cases are deemed r~lated when Yes is answered to any of the followmg questions:

         Is this case related to property included in an earlier numbered suit pending or within one year                              YesD                  NoD
         previously terminated action in this court?

2.       Does this case mvolve the same issue of fact or grow out of the same transaction as a pnor suit                               YesD                  NoD
         pending or within one year previously tenninated action in this court?

3.       Does this case involve the validity or mfringement of a patent already m suit or any earlier                                  YesD                  NoD
         numbered case pending or within one year previously tenninated action of this court?

4.       Is this case a second or successive habeas corpus, soc·                                                                       YesO                  ~OD
         case filed by the same individual?

I certify that, to my lrnoWledge, the within case                                                o any case now pending or within one year previously tenninated action m


::r:"" T7;_~7' '1____                                                                                                                -----
                                                                                                                                                      qt,/{))_
                                                                                                                                                         --  ---      --
                                                                                                                                                  Attorney ID # (if appltcable)


CIVIL: (Place a .../in one category only)

A.               Federal Questidn Cases:                                                           B.     Diversity Jurisdiction Cases:

D                Indemnity Contract, Marine Contract, and All Other Contracts                      D      t.   Insurance Contract and Other Contracts
D                FELA                                                                              D      2.   Airplane Personal Injury
D                Jones Act-Personal Injury                                                         D      3.   Assault, Defamation
                    ti trust                                                                       D      4.   Marine Personal Injury
                                                                                                   D      s    Motor Vehicle Personal Injury
                 I bar-Management Relations                                                        D      6.   Other Personal Injury (Please specify) _ _ _ _ _              _    __
                   !Vil Rights                                                                     D      7    Products Liability
                  Iabeas Corpus                                                                    D s.        Products Liability - Asbestos
                 Securities Ac~(s) Cases                                                           D 9.        All other Diversity Cases
                 Social Security Review Cases                                                                  (Please specify)                        ----              ----
                 All other Federal Question Cases
                 (Please specify)         -----             --    ------ - - ---

                                                                                    ARBITRATION CERTIFICATION
                                                           (The effect ofth1s certtftcatton 1s to remove the case from elzgtbtlzty for arbitration)

I,   --1-2'"'""-"4'-"-'<l""'-·_   ~4 counsel of record or prose p:amt1ff, do hereby certify
                 Pursuant to LPcal Civil Rule 53 .2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this CIVll action case
                 exceed the su:m of $150,000.00 exclusive of interest and costs

                 Relief other than monetary damages is sought.                                                                                               ~\JG 'Z 3 2019
                                                                                                                                                      C/61oz,
                                                                                                                                                  Attorney ID #(if applicable)

NOTE A tnal de novo w\11 be a tnal by Jury only 1fthere has been compliance with FR C P 38

Civ 609 (512018)
                Case 2:19-cv-03822-HB Document 1 Filed 08/23/19 Page 15 of 15
                                                .• ,., 1~~
                                                       i
                                                t<, ,; ,
                                                l'!                 '
                                                                    l
                                                t.~,'
                                                ti • ~-~~
                                     IN THE UNfFEb STATES DISTRJCT CO{;RT
                                  FOR THE EASTER""l DISTRJCT OF PE~'NSYL VA:~IA

<:.   A..      (l_ .         nJ   CASE :'.VIA.~AGEME~T TRACK DESIGNATION FOR.l\1

  -~~~?t7                                 {JA{J,ps            :                          ~:LACTI~'>" ~ ~
                                                                                                         ~~   •   •   ;!)<;;!,



                                                                                         NO.

            In accordance with the Civil Justice Expense and Delay Reduction Plan of tb.J.s court, counsel for
            plaintiff shall complete a Case Management Track Designation Form mall civil cases at the time of
            filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
            side of this form.) In the event that a defendant does not agree with the plaintiff regardmg said
            designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
            the plaintiff and all other parties, a Case Management Track Designation Form spec:fying the track
            to which that defendant believes the case should be assigned.

            SELECT ONE OF THE FOLLOWING CASE MA.""IAGEMENT TRACKS:

            (a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                                   ( )

            (b) Social Security - Cases requesting review of a decision of the Secretary of Health
                and Human Services denying plaintiff Social Security Benefits.                                        ( )

            (c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.            ( )

            (d) Asbestos - Cases involving clauns for personal injury or property damage from
                exposure to asbestos.                                                                                 ( )

            (e) Special Management - Cases that do not fall into tracks (a) through (d) that are
                commonly referred to as complex and that need special or intense management by
                the court. (See reverse side of this form for a detailed explanation of special
                management cases.)

            (f) Standard Management - Cases that do not fall into any one of the other tracks.



                                             /;i LnMZtm      m. ·~)
                                                Attorney-at-law                       Atto   ey for
                                                .bf) ~'Jf>/ ~<!J7 7                  wdav1>~ mpmpC.toJNZ
                                                                                              I  ,

             Telephone                           FAX Number                           E-Mail Address


             (Civ. 660)' 10102
